Name: Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331/82 on food-aid policy and food-aid management
 Type: Regulation
 Subject Matter: cooperation policy
 Date Published: nan

 11 . 5 . 84 Official Journal of the European Communities No L 124/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331/82 on food-aid policy and food-aid management THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 ('), and in particular to the first, fourth , fifth , sixth and seventh indents of Article 4 ( 1 ) and to Article 4 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (2), Whereas, in order to implement Council Regulation (EEC) No 3331 /82, it is necessary to determine the total quantities of each product to be supplied under the food-aid programmes in compliance with the Community 's international commitments ; Whereas the Community has entered into certain commitments under the Food Aid Convention ; Whereas the Community also intends entering into certain commitments under a Convention to be concluded with the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) ; Whereas a list of the countries and organizations eligible for food-aid operations should be drawn up without prejudice to emergency operations ; Whereas provisions should be made for the possibility of making food available to non-governmental organi ­ zations ; whereas the latter must meet certain condi ­ tions guaranteeing the successful execution of food-aid operations ; Whereas the basic and derived products which may be supplied under food-aid operations should be deter ­ mined by taking account, in particular, of the available stocks of the products in question ; Whereas general criteria should also be established for the transport of food-aid beyond the fob stage, taking into account the financial and geographical situation of the countries concerned and the channels and inter ­ mediaries via which the aid will be dispatched ; whereas account should also be taken to this end of the need to ensure that the effectiveness of the food ­ aid operations is increased ; Whereas , in order to ensure that the objectives of food-aid operations are attained , it is furthermore necessary to stipulate that aid is granted only where the recipients undertake to comply with the supply terms laid down by the Commission ; Whereas the methods of mobilizing, transporting and delivering the products should be specified ; whereas it is also necessary to determine the procedure for mobi ­ lizing the products outside the Community ; Whereas the Commission must be able to take all the measures necessary for the proper execution of food ­ aid programmes and operations ; whereas, to this end, Member States must provide the Commission with all the assistance required and , in particular, with all rele ­ vant information ; Whereas, in circumstances and subject to appropriate conditions, multiannual food-aid programmes can make a positive contribution to the development of the recipient country ; whereas, however, it is not intended to lay down multiannual quantities of food aid , (') OJ No L 352, 14. 12 . 1982, p. 1 . ( 2) Opinion delivered on 13 April 1984 (not yet published in the Official Journal ). No L 124/2 Official Journal of the European Communities 11 . 5 . 84 HAS ADOPTED THIS REGULATION :  the need to allocate the food aid on an emergency basis ,  the need to make a given food-aid operation more effective . Article 4 Distribution costs may, in exceptional circumstances, be met by the Community where necessary for the proper execution of the food-aid operations concerned . Article 5 1 . The Commission shall inform the recipients of the conditions governing the supply of food aid as referred to in point (c) of the first paragraph of Article 6 of Regulation (EEC) No 3331 /82. 2 . Food aid shall be granted to the recipients only where they undertake to comply with the conditions of supply notified to them by the Commission . Article 6 1 . Except in the case of emergency operations or where products have to be purchased in a developing country because they are unavailable on the Commu ­ nity market, tenders shall be called for within the Community :  for the mobilization of the product on the Community market and, where appropriate, for its purchase and manufacture on that market,  for the transportation and delivery of the product after mobilization . Where , however, a food-aid operation relates only to relatively small amounts, paragraph 2 may also apply. 2 . For emergency operations or where products must be purchased in a developing country because they are unavailable on the Community market, the Commission may conclude the necessary private contracts or instruct the Member States and, where appropriate, an authorized agent to conclude such contracts on terms laid down by the Commission . Article 7 1 . The Commission shall lay down rules for the mobilization of products which must be purchased in a developing country because they are unavailable on the Community market . In order to establish that they are unavailable , the Commission shall have regard to the availability of stocks of the products in question in the Community and to the Community market's needs as regards such products . 2 . Milk products supplied as food aid must have been manufactured and purchased in the Community . Article 1 1 . The quantities of products to be made available in 1984 to certain developing countries and certain organizations as food aid are indicated in Annex I. The products listed in the fourth , fifth and sixth indents of Annex I shall be made available to certain developing countries or certain organizations under international commitments or in the form of specific projects or emergency aid to be decided on by the Commission in accordance with Article 5 or 6, as applicable, of Regulation (EEC) No 3331 /82 . 2 . The products to be considered for food-aid operations under paragraph 1 are laid down in Annex II . Article 2 1 . The countries and organizations eligible to receive the aid referred to in Article 1 are listed in Annex III . 2. The aid may also be placed at the disposal of non-governmental organizations which meet inter alia the following criteria : (a) have their headquarters in a Member State of the Community or, exceptionally in a third country ; (b) have a statute that is characteristic of an organiza ­ tion of this type ; (c) have shown that they have the capacity to carry out food-aid operations successfully ; (d) have given an undertaking to comply with the conditions of supply laid down by the Commission pursuant to Article 6 of Regulation (EEC) No 3331 /82 . Article 3 Where the Commission considers that the Commu ­ nity should meet transport costs for food aid beyond the fob stage , it shall take account of the following general criteria :  whether the recipient country is included on the list of least-developed countries,  whether or not the recipient country is a land ­ locked country,  the financial situation of the recipient country,  whether the food aid is intended for the organiza ­ tions or non-governmental organizations referred to in Article 2,  the need to mobilize the product on the market of a developing country, 11 . 5 . 84 Official Journal of the European Communities No L 124/3 To this end, the Member States shall provide the Commission with all the assistance required and shall , in particular, provide it with all relevant information . 3 . The Commission shall lay down the rules referred to in paragraph 1 in accordance with the procedure provided for in Article 8 of Regulation (EEC) No 3331 /82 . Article 10Article 8 The Commission shall , in accordance with the proce ­ dure provided for in Article 8 of Regulation (EEC) No 3331 /82, establish the technical coefficient and equiva ­ lence criterion referred to in Article 3 of that Regula ­ tion . The European Parliament shall be kept informed of the management of food aid by being notified of the Decisions referred to in Articles 7 and 8 upon their adoption . Article 9 Article 11 The Commission shall take all necessary measures to ensure the proper execution of food-aid programmes and operations . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1984 . For the Council The President M. ROCARD ANNEX I Quantities referred to in Article 1 ( 1 ) made available for 1984  For cereals : (a) an initial instalment of 927 663 tonnes ; (b) a second instalment of up to 200 000 tonnes .  For milk powder : a maximum of 122 500 tonnes .  For butteroil : a maximum of 32 760 tonnes .  For sugar : a maximum of 13 500 tonnes .  For vegetable oil (seed oil and olive oil) : a maximum of 20 000 tonnes .  For other products (fish , dried vegetables, vegetable flour, etc .) : quantities equivalent to not more than 1 47 000 tonnes of cereals . No L 124/4 Official Journal of the European Communities 11 . 5 . 84 ANNEX II List of products referred to in Article 1 CCT heading No Description 03.02 Fish, dried, salted or in brine ; smoked fish , whether or not cooked before or during the smoking process 04.02 A II and B I Milk and cream, in powder or granules ex 04.03 Butteroil (as defined in Annex III to Regulation (EEC) No 1354/83) 07.05 B Dried leguminous vegetables, shelled, whether or not skinned or split (other than for sowing) 08.04 B Dried grapes ex Chapter 10 (ex 10.01 to 10.07) Cereals (other than for sowing) 11.01 Cereal flours ex 1 1 .02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 11.04 A Flour of the dried leguminous vegetables falling within heading No 07.05 15.07 A Olive oil 15.07 D II Fixed vegetable oils , fluid or solid, crude, refined or purified (other than olive oil , China-wood and oitica oils, myrtle wax and Japan wax, castor oil and other oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption) 16.04 D ex 16.04 F Sardines Mackerel and anchovies 17.01 A and B Beet sugar and cane sugar, in solid form ex 19.03 Macaroni , spaghetti and similar products 11 . 5 . 84 Official Journal of the European Communities No L 124/5 ANNEX III Countries and organizations referred to in Article 2 1 . COUNTRIES Angola Antigua and Barbuda Bangladesh Benin Bolivia Botswana Burundi Cape Verde Central African Republic Chad China Comoros Costa Rica Djibouti Dominican Republic Dominica Ecuador Egypt Equatorial Guinea Ethiopia Gambia Ghana Grenada Guinea (Conakry) Guinea Bissau Guyana Haiti Honduras India Indonesia Jamaica Jordan Kenya Lebanon Lesotho Madagascar Malawi Maldives Mali Malta Mauritania Mauritius Morocco Mozambique Nepal Nicaragua Niger Pakistan Peru Philippines Rwanda St Kitts-Nevis St Lucia St Vincent and Grenadines SÃ ¢o TomÃ © and Principe Senegal Seychelles Sierra Leone Somalia Sri Lanka Sudan Syria Swaziland Tanzania Thailand Togo Tunisia Uganda Upper Volta North Yemen (Arab Republic) South Yemen (Democratic Republic) Zaire Zambia Zimbabwe 2. ORGANIZATIONS ICRC LICROSS UNHCR UNRWA WFP UNICEF